Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 09/23/2022 has been entered. Claim 4 is canceled. Claims 1-3 and 5-24 remain pending in the application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-17 and 19-24 is rejected under 35 U.S.C. 103 as being unpatentable over Linvill (US 20200027029A1 hereinafter Linvill) in view of Nagaraja (US 20210334700 A1 hereinafter Nagaraja)

As to independent claim 1, Linvill teaches a method for providing data computation via a quantum computer to a client computing device, wherein the method is implemented by at least one processor executing program instructions stored in a memory, the method comprising: [solve tasks using quantum computers abst, ¶1] 

defining, by the processor, a computational problem using a logical unit of work, based on an input request received from the client computing device, wherein the logical unit of work is dynamically generated for each of the input request; [Dynamically derives tasks from input data ¶34 "dynamically deriving and/or adjusting formulations of input data representing computational tasks to be performed by a specific type of quantum computing resource"]
evaluating, by the processor, an optimal solution to the computational problem using the quantum computer, wherein the computational problem is encoded into a format interpretable by the quantum computer, and processed using the quantum computer based on the one or more predefined machine learning codes; and [uses quantum resources based on machine learning ¶17, formulates for quantum (encodes to a format) ¶111,¶50-51 "solver 142 is configured to derive a formulation of the input data 102 that is suitable for the specified quantum computing resource"]
converting, by the processor, the optimal solution into a format interpretable by the client computing device for providing the optimal solution  to the client computing device. [converts output with a solution conversion ¶79, ¶16 "generating output data including data representing a solution to the computational task comprises converting, by a solution conversion module, the data representing the solution to the computational task"]
Linvill does not specifically teach determining, by the processor, one or more predefined machine learning codes for processing the computational problem;
However, Nagaraja teaches determining, by the processor, one or more predefined machine learning codes for processing the computational problem. [determines the optimal ML model ¶39; creates/selects a ML model based on what domain and the data ¶22-25 "generating a model from annotated data using an AU/ML/Quantum model generation workspace. Using the model generation work space, a user is prompted to select existing Domains or sub domains or create new domains and sub domains."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the quantum solver disclosed by Linvill by incorporating the determining, by the processor, one or more predefined machine learning codes for processing the computational problem disclosed by Linvill because both techniques address the same field of machine learning and by incorporating Nagaraja into Linvill improves outcome predictions for easier and intuitive interpretation for users [Nagaraja ¶161]

As to dependent claim 2, the rejection of claim 1 is incorporated. Linvill and Nagaraja further teach wherein the input request includes an objective, and one or more parameters associated with the objective. [Linvill objectives, constraints and variables ¶40]

As to dependent claim 3, the rejection of claim 2 is incorporated. Linvill and Nagaraja further teach wherein receiving the input request from the client computing device comprises authenticating a user of the client computing device, and [Nagaraja user logs in ¶132] enabling a dropdown menu for selecting the objective and the one or more parameters associated with the request. [Nagaraja drop-down menu for selections ¶133 "The “select domain and subdomain” tab 302 allows the user 102 to select either the domain or sub-domain via for example, a drop-down menu or also allows the user to create a new domain or sub-domain unavailable in the drop-down menu." and Parameters Fig. 5b ¶137 "options for selection of data type"]

As to dependent claim 4, the rejection of claim 1 is incorporated. Linvill and Nagaraja further teach wherein the computational problem is defined based on the input request using logical unit of work. [Nagaraja creates a workspace for each model ¶25]

As to dependent claim 6, the rejection of claim 1 is incorporated. Linvill and Nagaraja further teach wherein the computational problem is schedulable for at least one of: immediate execution, repeated execution and execution at a later duration. [Nagaraja set timeline for running ¶140, ¶144]

As to dependent claim 7, the rejection of claim 1 is incorporated. Linvill and Nagaraja further teach wherein the one or more predefined machine learning codes are determined based on identification of a category of the computational problem, wherein the category of the computational problem is identified based on the input request using data analytics. [Nagaraja choose domain/subdomain (category subcategory) ¶27]

As to dependent claim 8, the rejection of claim 7 is incorporated. Linvill and Nagaraja further teach wherein the category of the computational problem includes supply chain optimization, warehouse management, delivery routing, traffic routing, weather forecasting, engineering design problems, network load balancing, processor load balancing and cellular antenna load balancing.[Nagaraja variety of domains such as transport etc. or custom ¶27, ¶78]

As to dependent claim 9, the rejection of claim 1 is incorporated. Linvill and Nagaraja further teach wherein the one or more predefined machine learning codes are in a format interpretable by the quantum computer. [Nagaraka quantum machine learning model ¶19] 

As to dependent claim 10, the rejection of claim 1 is incorporated. Linvill and Nagaraja further teach wherein the computational problem is encoded into the format interpretable by the quantum computer using one or more quantum algorithms, whereby classical data of the computational problem is transformed into quantum states interpretable by the quantum computer. [Linvill formulated for qubits ¶50]

As to dependent claim 11, the rejection of claim 1 is incorporated. Linvill and Nagaraja further teach wherein processing the encoded computational problem using the quantum computer comprises establishing a connection with the quantum computer via one or more APIs using a token generation technique; [Nagaraja tokenize the user input ¶128] and feeding the encoded computational problem and the one or more predefined machine learning codes into the quantum computer for processing. [Linvill load into quantum resource ¶50 including machine learning tasks ¶6]

As to dependent claim 12, the rejection of claim 1 is incorporated. Linvill and Nagaraja further teach wherein a log associated with the computational problem is stored and maintained in a database, wherein the log includes at least details associated with the input request, the computational problem, the one or more predefined machine learning codes used, and the optimal solution to the computational problem. [Nagaraja databases ¶115; history of models are saved (logged) ¶29, ¶118 "view history,"]

As to independent claim 13, Linvill teaches a system for providing data computation, said system interfacing with a client computing device and a quantum computer, the system comprising: a memory storing program instructions; a processor configured to execute the program instructions stored in the memory; and a quantum computation engine executed by the processor, and configured to [computing device with processor and quantum computers ¶43, memory ¶117-118]
define a computational problem using a logical unit of work, based on an input request received from the client computing device, wherein the logical unit of work is dynamically generated for each of the input request; [Dynamically derives tasks from input data ¶34 "dynamically deriving and/or adjusting formulations of input data representing computational tasks to be performed by a specific type of quantum computing resource"]
evaluate an optimal solution to the computational problem using the quantum computer, wherein the computational problem is encoded into a format interpretable by the quantum computer, and processed using the quantum computer based on the one or more predefined machine learning codes; and [uses quantum resources based on machine learning ¶17, formulates for quantum (encodes to a format) ¶111,¶50-51 "solver 142 is configured to derive a formulation of the input data 102 that is suitable for the specified quantum computing resource"]
convert the optimal solution into a format interpretable by the client computing device. [converts output with a solution conversion ¶79, ¶16 "generating output data including data representing a solution to the computational task comprises converting, by a solution conversion module, the data representing the solution to the computational task"]
Linvill does not specifically teach determine one or more predefined machine learning codes for processing the computational problem;
However, Nagaraja teaches determine one or more predefined machine learning codes for processing the computational problem [determines the optimal ML model ¶39; creates/selects a ML model based on what domain and the data ¶22-25 "generating a model from annotated data using an AU/ML/Quantum model generation workspace. Using the model generation work space, a user is prompted to select existing Domains or sub domains or create new domains and sub domains."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the quantum solver disclosed by Linvill by incorporating the determine one or more predefined machine learning codes for processing the computational problem disclosed by Nagaraja because both techniques address the same field of machine learning and by incorporating Nagaraja into Linvill improves outcome predictions for easier and intuitive interpretation for users [Nagaraja ¶161]

As to dependent claim 14, the rejection of claim 13 is incorporated. Linvill and Nagaraja further teach wherein the input request includes an objective, and one or more parameters associated with the objective. [Linvill objectives, constraints and variables ¶40]

As to dependent claim 15, the rejection of claim 14 is incorporated. Linvill and Nagaraja further teach wherein receiving the input request from the client computing device comprises authenticating a user of the client computing device, and [Nagaraja user logs in ¶132] enabling a dropdown menu for selecting the objective and the one or more parameters associated with the request. [Nagaraja drop-down menu for selections ¶133 "The “select domain and subdomain” tab 302 allows the user 102 to select either the domain or sub-domain via for example, a drop-down menu or also allows the user to create a new domain or sub-domain unavailable in the drop-down menu." and Parameters Fig. 5b ¶137 "options for selection of data type"]

As to dependent claim 16, the rejection of claim 13 is incorporated. Linvill and Nagaraja further teach wherein the quantum computation engine comprises a task generation unit executed by the processor, [Nagaraja works on tasks with metadata ¶39] said task generation unit configured to define the computational problem based on the objective and the one or more parameters associated with the input request using the logical unit of work. [Linvill Dynamically derives tasks from input data ¶34 "dynamically deriving and/or adjusting formulations of input data representing computational tasks to be performed by a specific type of quantum computing resource"]

As to dependent claim 17, the rejection of claim 13 is incorporated. Linvill and Nagaraja further teach wherein the quantum computation engine comprises a task scheduling unit executed by the processor, said task scheduling unit configured to schedule the computational problem for at least one of: immediate execution, repeated execution and execution at a later duration. [Nagaraja set timeline for running ¶140, ¶144]

As to dependent claim 19, the rejection of claim 13 is incorporated. Linvill and Nagaraja further teach wherein the quantum computation engine comprises a code provisioning unit executed by the processor, said code provisioning unit configured to identify a category of the computational problem based on the input request using data analytics; and determine the one or more predefined machine learning codes based on the identified category of the computational problem. [Nagaraja choose domain/subdomain (category subcategory) ¶27]

As to dependent claim 20, the rejection of claim 19 is incorporated. Linvill and Nagaraja further teach wherein the category of the computational problem includes supply chain optimization, warehouse management, delivery routing, traffic routing, weather forecasting, engineering design problems, network load balancing, processor load balancing and cellular antenna load balancing. [Nagaraja variety of domains such as transport etc. or custom ¶27, ¶78]

As to dependent claim 21, the rejection of claim 13 is incorporated. Linvill and Nagaraja further teach wherein the quantum computation engine comprises a quantum processing unit executed by the processor, said quantum processing unit configured to encode the computational problem into the format interpretable by the quantum computer using one or more quantum algorithms, whereby classical data of the computational problem is transformed into quantum states interpretable by the quantum computer. [Linvill formulated for qubits ¶50]

As to dependent claim 22, the rejection of claim 13 is incorporated. Linvill and Nagaraja further teach wherein the quantum computation engine comprises a quantum processing unit executed by the processor, said quantum processing unit configured to process the encoded computational problem using the quantum computer by establishing a connection with the quantum computer via one or more APIs using a token generation technique, [Nagaraja tokenize the user input ¶128] and feeding the encoded computational problem and the one or more predefined machine learning codes into the quantum computer for processing. [Linvill load into quantum resource ¶50 including machine learning tasks ¶6]

As to dependent claim 23, the rejection of claim 13 is incorporated. Linvill and Nagaraja further teach wherein the quantum computation engine comprises a quantum processing unit executed by the processor, said quantum processing unit configured to store and maintain a log associated with the computational problem in a database, wherein the log includes at least details associated with the input request, the computational problem, the one or more predefined machine learning codes used, and the optimal solution to the computational problem.. [Nagaraja databases ¶115; history of models are saved (logged) ¶29, ¶118 "view history,"]

As to independent claim 24, Linvill teaches a computer program product comprising:
a non-transitory computer-readable medium having computer-readable program code stored thereon, the computer-readable program code comprising instructions that, when executed by a processor, cause the processor to: [computers with memory processing and instructions ¶117-118]
define a computational problem using a logical unit of work, based on an input request received from the client computing device, wherein the logical unit of work is dynamically generated for each of the input request; [Dynamically derives tasks from input data ¶34 "dynamically deriving and/or adjusting formulations of input data representing computational tasks to be performed by a specific type of quantum computing resource"]
evaluate an optimal solution to the computational problem using the quantum computer, wherein the computational problem is encoded into a format interpretable by the quantum computer, and processed using the quantum computer based on the one or more predefined machine learning codes; and [uses quantum resources based on machine learning ¶17, formulates for quantum (encodes to a format) ¶111,¶50-51 "solver 142 is configured to derive a formulation of the input data 102 that is suitable for the specified quantum computing resource"]
convert the optimal solution into a format interpretable by the client computing device. [converts output with a solution conversion ¶79, ¶16 "generating output data including data representing a solution to the computational task comprises converting, by a solution conversion module, the data representing the solution to the computational task"]
Linvill does not specifically teach determine one or more predefined machine learning codes for processing the computational problem;
However, Nagaraja teaches determine one or more predefined machine learning codes for processing the computational problem [determines the optimal ML model ¶39; creates/selects a ML model based on what domain and the data ¶22-25 "generating a model from annotated data using an AU/ML/Quantum model generation workspace. Using the model generation work space, a user is prompted to select existing Domains or sub domains or create new domains and sub domains."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the quantum solver disclosed by Linvill by incorporating the determine one or more predefined machine learning codes for processing the computational problem disclosed by Nagaraja because both techniques address the same field of machine learning and by incorporating Nagaraja into Linvill improves outcome predictions for easier and intuitive interpretation for users [Nagaraja ¶161]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Linvill in view of Nagaraja, as applied in the rejection of claim 1 above, and further in view of Prentice (US 20180285300 A1 hereinafter Prentice)

As to dependent claim 5, Linvill and Nagaraja teach the rejection of claim 1 that is incorporated. 
Linvill and Nagaraja do not specifically teach wherein the computational problem is assigned a hexadecimal code, and maintained in a database for tracking execution of the computational problem and logs associated with the computational problem.
However, Prentice teaches wherein the computational problem is assigned a hexadecimal code, and maintained in a database for tracking execution of the computational problem and logs associated with the computational problem. [logging device with hex data ¶72]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the quantum problem solving disclosed by Linvill and Nagaraja by incorporating the wherein the computational problem is assigned a hexadecimal code, and maintained in a database for tracking execution of the computational problem and logs associated with the computational problem disclosed by Prentice because all techniques address the same field of handling data for quantum computing and by incorporating Prentice into Linvill and Nagaraja helps reduce faults and problems with handling large amounts of data [Prentice ¶5-6]

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Linvill in view of Nagaraja, as applied in the rejection of claim 13 above, and further in view of Limberg et al. (US 20210097419 A1 hereinafter Limberg)

As to dependent claim 18, Linvill and Nagaraja teach the rejection of claim 13 that is incorporated. 
Linvill and Nagaraja do not specifically teach wherein the quantum computation engine comprises a task scheduling unit executed by the processor, said task scheduling unit configured to maintain a queue for executing the computational problem based on the time stamp of the input request.
However, Limberg teaches wherein the quantum computation engine comprises a task scheduling unit executed by the processor, said task scheduling unit configured to maintain a queue for executing the computational problem based on the time stamp of the input request. [queue with queue times ¶78, ¶75 "queue time,"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the quantum problem solving disclosed by Linvill and Nagaraja by incorporating the wherein the quantum computation engine comprises a task scheduling unit executed by the processor, said task scheduling unit configured to maintain a queue for executing the computational problem based on the time stamp of the input request disclosed by Limberg because all techniques address the same field of handling data for quantum computing and by incorporating Limberg into Linvill and Nagaraja improves interoperability between normal computers and quantum computers that helps solve complex problem [Limberg ¶2, ¶19]

Response to Arguments
Applicant's arguments filed 09/23/2022. In the remark, applicant argues that: 
(1) Herbster and Nagaraja fail to teach "defining, by the processor, a computational problem using a logical unit of work, based on an input request received from the client computing device, wherein the logical unit of work is dynamically generated for each of the input request" as recited in amended claim 1 See  Herbster ¶11, ¶86. Herbster nowhere contemplates the step of classifying the computation problem based on objectives and parameters of input data as disclosed and suggested by the claimed invention. Herbster only processes images and does not contemplate regarding conversion to data that is interpretable by quantum computers when encoded and the interpretable back by client devices after conversion
(2) Herbster and Nagaraja fail to teach "wherein the input request includes an objective, and one or more parameters associated with the objective" as recited in claim 2. the objective and parameters, as disclosed and suggested in the claimed invention, are nowhere contemplated by Herbster.

As to points (1), (2) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Linvill in view of Nagaraja as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Kachman et al. (US 20210256414 A1) teaches picking a machine learning model for classifying structure (see ¶51).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143